Title: From Thomas Jefferson to Zachariah Poulson, 24 April 1806
From: Jefferson, Thomas
To: Poulson, Zachariah


                        
                            Sir
                            
                            Washington Apr. 24. 06.
                        
                        Some days ago a person called at my door with your account, & as I was engaged in business with some
                            persons, he told the servant he would call again. as he has not done so, I inclose you a letter to mr Vaughan which will
                            explain the accidental omission in a former letter to him, & which he will now supply. be pleased to seal & deliver
                            the letter. Accept my salutations
                        
                            Th: Jefferson
                            
                        
                    